Case 2:19-mj-00014 Document 1 Filed 01/04/19 Page 1 of 13
AO 106 (Rev. 04/10) Application foraSearch Warrant (requesting AUSAShapiro

UNITED STATES DISTRICT COURT

for the
Eastem District of Pennsylvania

In the Matter of the Search of

(Brie/ly describe the property to be searched
or identify the person by name and address)

Thirteen Subject Cellular telephones

Case No. ,q vlq',vt

\/\/\/\/\/\/

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the govemment, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

Cellular telephones identified in Attachment A

located in the Eastem District of Pe“nSYF‘/ania , there is now concealed (idemij§) the
person or describe the property to be seized)§

 

See Attachments B.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or mare):
21 evidence of a crime;
IJ contraband, fruits of crime, or other items illegally possessed;
El property designed for use, intended for use, or used in committing a crime;
El a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Coa'e Seclion O]j`ense Description
21 U.S.C. 841 and 846 Conspiracy, Possession of Cocaine with Intent to Distribute

The application is based on these facts:
See Afl'ldavit

\é Continued on the attached sheet.

El Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attachedsheet.

/éumi ()rt/T

Applicant ’s signature

Kevin M. Voit, United States Postal Inspector
Printed name and title

Judge '£y`énatur§~
City and State; Philadelphia, Pennsylvania_ HON. THOMAS J. RUETER, U.S. Magistrate Judge

Printed name and title

 

Swom to before me and signed in my presence.

Date: Janugy 4, 2019

 

 

 

Case 2:19-mj-00014 Document 1 Filed 01/04/19 Page 2 of 13

ATTACHMENT “A”

DESCRIPTION OF THE PREMISES TO BE SEARCHED

Item .l: A Black LG-B470 IMEI:354104088864170

Item 22 Black Samsung Model SMB311V SKU: SMB311VZPP

Item 3: Black AT&T Model:Z223 IMEI:868899026246302

Item 4: Black LG-B470 IMEI:014564008607912

Item 51 Blackberry Torch SKU#68001

Item 6: Black Samsung Model:SM327VL(GP) IMEI:3557440970283 89
Item 7: Black Samsung Model:SMS337TL(GP) IMEI:356448083065848
Item 8: Black ZTE Model:Z932L IMEI:990005151763589

Item 9: Black Motorola Model:XTl 766 FCCID:IHDT56WC3

Item 10: Black ZTE Model:Z932L IMEI:990005151711539

Item ll: Black LG-B470 IMEI:35992_6086367649

Item 12: Black Samsung Model SM-J337P FCCID:A3LSMJ337P

Item 13: Red iPhone T-Mobile Sim Card 8901260152719258092

All items are currently in the custody of the United States United States Postal Inspection
Service, Philadelphia Division, within the Eastem District of Pennsylvania.

Case 2:19-mj-00014 Document 1 Filed 01/04/19 Page 3 of 13

ATTACHMENT “B”

PROPERTY TO BE SEIZED

l. All records from the searched device that relate to violations of 21 U.S.C. §§ 841,
and 846:

a. identifying information about contacts and associates, such as contact lists,
narnes, addresses, telephone numbers, and identifying information

b. text messages, emails, and other communications

c. All records reflecting or containing bank records, checks, credit card bills,
account information, and other financial records.

d. `Videos, and photographs

2. Evidence of user attribution showing who used or owned the searched device and
the times of that use and ownership, including texts, emails, messages, as well as saved user
names and passwords, cellular network provider/carrier information, user/owner account
information, calendar events, contact lists, SMS (short message service) & MMS (Multimedia
messaging service), call log details, e-mail accounts, intemet web browsing activity, GPS
(Global Positioning System) information, IP (Internet Protocol) Connections, user generated
notes, digital photographs, video files, audio files, user generated dictionaries, wireless network
connections, sync files, and voicemails.

3. Location data including GPS records, photographs, purchase records, emails and

text messages that indicate Barreras-Capo’s location at any particular time.

Case 2:19-mj-00014 Document 1 Filed 01/04/19 Page 4 of 13

AFFIDAVIT

I, Kevin M. Voit, being duly swom, depose and say:

1. I am a United States Postal Inspector. l arn currently assigned to the United States
Postal lnspection Service, Philadelphia Division, I have been employed as a Postal lnspector
since April, 2016. Prior to becoming a Postal Inspector, I was employed as a federal agent with
the Department of Homeland Security for seven and one half years. I have a Bachelor of Science
in Business Administration from Rider University in Lawrenceville, NJ.l.

2. l have been trained in various aspects of law enforcement, including the
investigation of narcotics offenses. Through my education and experience and that of other
agents assisting in this investigation, I have become familiar with the methods that individuals
use to traffic narcotics through the U.S. Mail. As part of my duties as a United States Postal
Inspector, I investigate the illegal use of the U.S. Mails and private carriers to transport
controlled substances and drug trafficking instrumentalities, in violation of Title 21, United
States Code, Sections 841(a)(1), 843(b), and 846.

3. I make this affidavit in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a search warrant authorizing the examination of property_
electronic devices-which are currently in law enforcement possession, and the extraction from
that property of electronically stored information described in Attachment B. The following 13
cellular telephones were seized at the time of the arrest of Edgar Barreras-Capo (“Barreras-

Capo”) and consent search of 4601 High Street Apartment D, Pennsauken, NJ:

Item 1: A Black LG-B47O IMEI:354104088864170

Item 22 Black Samsung Model SMB311V SKU: SMB311VZPP
Item 3: Black AT&T Model:Z223 IMEI:868899026246302
Item 4: Black LG-B47O IMEI:014564008607912

Item 51 Blackberry Torch SKU#68001

Item 6: Black`Samsung Model:SM327VL(GP) IMEI:3557440970283 89

Case 2:19-mj-00014 Document 1 Filed 01/04/19 Page 5 of 13

Item 7: Black Samsung Model:SMS337TL(GP) IMEI:356448083065848
Item 8: Black ZTE Model:Z932L IMEI:990005151763589
Item 9: Black Motorola Model:XT1766 FCCID:IHDT56WC3
Item 10: Black ZTE Model:Z932L IMEI:990005151711539
Item 11: Black LG-B470 IMEI:359926086367649
Item 121 Black Samsung Model SM-J337P FCCID:A3LSMJ337P
Item 13: Red iPhone T-Mobile Sim Card 8901260152719258092
4. The applied-for warrants would authorize the review and forensic examination of

the thirteen cellular telephones for the purpose of identifying electronically stored information
and data that is set forth in Attachment B.

l 5. Based on my training and experience, I am aware that traffickers of illegal

|

controlled substances frequently use cellular telephones and other handheld electronic devices as
part of their illegal drug trafficking activities. For example, drug traffickers:

l
a. Commonly maintain contact lists in cellular telephones that reflect names,
addresses, and/or telephone numbers of their associates, including other members
of their drug trafficking organization, customers and suppliers of the drug
trafficking organization, and/or individuals involved in money laundering
activities.

b. Frequently take or cause to be taken photographs and/or videos of themselves,
their associates, their property, and their product using cellular telephones.

l c. Frequently utilize cellular telephones to make telephone calls to and receive calls
from customers and sources of supply and associates; cellular telephones are also
frequently used to send and receive text messages and email messages related to
the distribution of narcotics, including but not limited to, purchase requests,
meeting locations, transaction times, and re-supply efforts and techniques. This
information, including the names and phone numbers of customers, associates and
sources of supply, is frequently maintained in the cellular telephones.

d. Utilize electronic equipment such as computers, memory storage, hand held
electronic devices, and cellular phones to generate, transfer, count, record and/or
store the information described above.

e. When using the shipping capabilities of the United States Postal Service or other
delivery services in furtherance of drug trafficking, use cellular telephones to
track and check the status of packages, or may enter a phone number into the
USPS website to receive text message alerts about the status of a package

Case 2:19-mj-00014 Document 1 Filed 01/04/19 Page 6 of 13

6. On October 28, 2018, the Philadelphia Division of the U.S. Postal Inspection
Service identified a suspect Priority Mail package bearing Priority Mail Parcel Number
9505511416278300181991 (hereinafter referred to as the “Subject Parcel”). The Subject Parcel
was mailed from Puerto Rico in a USPS Priority Mail fiat rate box on October 27, 2018, and had
the following characteristics: Priority Mail No. 9505511416278300181991, measuring
approximately 11.25” x 8.75” x 6” and bearing the return name/address “Yolanda Santiago
Carrasquillo, Cond. Jardin Sereno apt. 803, Carolina PR. 00983” and the delivery name/address
“Denise Santiago, 6626 Horrocks St., Philadelphia PA 19149.”

7. On October 28, 2018, the Subject Parcel was exposed to a drug detection canine
named “Chase.” Chase was handled by Officer Michael Calchi Badge # 167 with the Millville
Police Department. Officer Calchi advised Postal Inspectors that Chase alerted positive to the
presence of illegal narcotics inside the Subject Parcel.

~8. On October 29, 2018, the Honorable Linda K. Caracappa, Chief United States
Magistrate Judge for the Eastern District of Pennsylvania, issued a federal search warrant to
search the Subject Parcel. Upon authorization of the search warrant, Postal Inspectors opened
the Subject Parcel and found it to contain a rectangular shaped plastic object wrapped in black
tape surrounded by packing peanuts. Inside of the rectangular shaped object was another
rectangular shaped object in a vacuum sealed bag. The rectangular shaped item inside of the
vacuum sealed bag was wrapped in carbon paper, green plastic wrap, a dryer sheet, black rubber,
and black plastic wrap, This rectangular shaped item was composed of a white substance
(suspected cocaine) and weighed approximately one kilogram. The suspected cocaine was field
tested and tested positive for the presence of cocaine. The estimated street value of one kilogram

of cocaine is approximately $100,000 U.S. dollars.
3

Case 2:19-mj-00014 Document 1 Filed 01/04/19 Page 7 of 13

9. On October 29, 2018, the Honorable Linda K. Caracappa, Chief U.S. Magistrate
Judge for the Eastern District of Pennsylvania, issued a tracking warrant to allow law
enforcement to monitor the location and contents of the Subject Parcel. U.S. Postal Inspectors
repackaged the parcel with beepers and GPS tracking devices, and included a rectangular shaped
item made to look like a kilogram of narcotics (hereinafter referred to as “the Kilogram”). The
Kilogram contained a sham substance and a representative sample from the original cocaine.
Law enforcement also placed theft detection powder on the outside of the Kilogram. This theft
detection powder is invisible to the naked eye, but can be seen using an ultraviolet light. Law
enforcement uses theft detection powder in order to determine whether a particular individual
has touched an object.

10. On October 30, 2018, U.S. Postal inspectors conducted a controlled delivery of
the parcel to 6626 Horrocks Street, Philadelphia, PA 19149 (the “Delivery Location”)`. A U.S.
Postal Inspector posing undercover as a letter carrier delivered the parcel to the Delivery
Location” at approximately 11:40am. A Hispanic individual, (hereinafter referred to as “AS”)
instructed the UC to leave the Subject Parcel on the front steps of the Delivery Location.
Moments later, a different Hispanic female opened the front door of the Delivery Location and
took the Subject Parcel into the residence.

11. At approximately 11:45pam, a Hispanic individual, (hereinafter referred to as
“AD”), arrived at the Delivery Location in a maroon Acura TL sedan bearing PA tag KNT6635
(the “Acura”). The Acura is registered to Lisa Carrasquillo, 4313 Palmetto Street, Philadelphia,
PA 19124. At approximately 11:523m, AS exited the Delivery Location with a black bag and

placed it into the trunk of the Acura.

Case 2:19-mj-00014 Document 1 Filed 01/04/19 Page 8 of 13

12. After making several stops, at approximately l:49pm, AD returned to 4313
Palmetto Street with the Kilogram still in the trunk of the Acura. AD parked the Acura in the
driveway, opened the trunk, and removed the black bag that had been placed in the trunk by AS.
AD walked towards a black Honda Odyssey minivan bearing NJ tag Wl lKKF and registered to
Edgar Barreras-Capo, 4601 High Street Apt. D8, Pennsauken, NJ 08110 (the “Minivan”). AD
passed the black bag to the front seat passenger of the “Minivan.” The beeper and GPS device
placed inside the Kilogram establish that it was transferred to the Minivan. The Minivan left the
area traveling in the direction of the Ben Franklin Bridge.

13. At approximately 2:23 pm, the Minivan pulled into the parking area of Penn
Garden Apartments in Pennsauken, NJ. An individual, later identified as Barreras-Capo, exited
the driver side of the Minivan carrying the black bag. Barreras-Capo entered 4601 High Street
Apt. D8, Pennsauken, NJ 08110 (the “Destination Location”). The beeper and GPS device
placed inside the Kilogram establish that Barreras-Capo brought the Kilogram into the
Destination Location.

14. At approximately 2:33 pm, Barreras-Capo exited the Destination Location
carrying a white USPS Priority Mail parcel and entered the Minivan. Barreras-Capo left the area
and deposited the white USPS Priority Mail box in a nearby dumpster and drove away. Law
enforcement later recovered an empty Priority Mail box in that dumpster and determined that it
had been the box that had contained the Kilogram. Located in the same dumpster were two other
empty Priority Mail boxes that had been delivered to Philadelphia addresses the day before. The
beeper and GPS device placed inside the Kilogram establish that it remained inside the

Destination Location while Barreras-Capo disposed of the Priority Mail box.

Case 2:19-mj-00014 Document 1 Filed 01/04/19 Page 9 of 13

15. At approximately 3:05 pm, Barreras-Capo parked the Minivan in the parking lot
and returned to the Destination Location. At approximately 3:09 pm, the beeper device alerted
law enforcement that the black rectangular shaped object had been opened. Law enforcement
entered the Destination Location and detained Barreras-Capo.

16. At approximately 3:15 pm, Barreras-Capo’s hands tested positive for the presence
of theft detection powder.

17. At approximately 3120 pm. Barreras-Capo was read his Miranda rights and agreed
to speak with law enforcement without the presence of an attomey. Barreras-Capo admitted that
he had put the contents of the Subject Parcel in the toilet of the Destination Location’s bathroom.
Barreras-Capo acknowledged that he knew that the Subject Parcel contained a kilogram of
cocaine and advised that he had been waiting for a phone call from a friend in Puerto Rico to
instruct him on where to deliver the kilogram of cocaine. Additionally, Barreras-Capo
acknowledged that he had carried out similar transactions on prior occasions. He admitted that,
just the day before, he had delivered a kilogram of cocaine to a barber shop. He added that on
previous occasions he had been given a black rectangular shaped object and that he had
sometimes received US Priority Mail parcels from which the labels identifying the recipient had
already been removed. Barreras-Capo signed a Warning and Waiver of his Miranda rights, a
consent form to search the Destination Location, and a consent form to search the three cell
phones that he had had in his possession (which appear as items eleven through thirteen of
paragraph 3 of this affidavit).

18. The search of the Destination Location yielded many items evidencing drug
trafficking, including: two vacuum sealers, two digital scales, two bundles of cash banded and

covered in plastic wrap totaling $16,000, a money counter, and’the cellular telephones listed as

Case 2:19-mj-00014 Document 1 Filed 01/04/19 Page 10 of 13

ltems l through 10 in Paragraph 3 of this affidavit. ln addition, agents discovered what appeared
to packaging from earlier deliveries of packaged narcotics as well as materials to bundle cash.

19. That search also yielded evidence that Barreras-Capo resided at the Destination
Location, including mail addressed to him at that address. In addition, driver’s license and motor
vehicle registration records establish his residence at that location.

20. At approximately 6:20pm, Barreras-Capo was reminded of his previously read
Miranda rights, and he again agreed to speak without an attorney present. Barreras-Capo
contradicted his previous statement and said that he did not know that the Subject Parcel
contained cocaine until he opened it. He stated that this had been the first time that he had been
given the authorization to open the black rectangular shaped object. Additionally, Barreras-Capo
said that it had been the first time that he received a U.S. Priority Mail parcel and that he would
typically receive a black rectangular shaped object. He added that the day prior to his arrest he
had met an older Hispanic male near Hunting Park in Philadelphia, PA in the parking lot of an
Auto Zone. He said that he had given the older Hispanic male a black rectangular shaped obj ect.

21. Items recovered from a bag that Barreras-Capo possessed on the day of his arrest
include the following three cellular telephones: a Black LG-B470 IMEI:359926086367649 (ltem
11); a Black Samsung Model SM-J337P FCCID:A3LSMJ337P (ltem 12); and a Red iPhone T-
Mobile Sim Card 8901260152719258092 (ltem 13).’

22. On December 17, 2018, the Honorable Jacob P. Hart, U.S. Magistrate Judge for
the Eastem District of Pennsylvania, issued a search warrant to allow law enforcement to search
the thirteen telephones that are the subject of this application. Because of the holidays that search

was not undertaken within the prescribed 14-day time limit.

Case 2:19-mj-00014 Document 1 Filed 01/04/19 Page 11 of 13

23. Given that Barreras-Capo and others used the U.S. Postal Service to move
suspected cocaine from Puerto Rico into the Eastem District of Pennsylvania on multiple
occasions, and given that his residence contained tools of the drug trafficking trade - such as
packaging materials, scales, and cash - there is probable cause to believe that Barreras-Capo has
been actively engaged in drug trafficking and that he had possession of and/or access to the
thirteen cell phones listed in paragraph 3 above. As discussed above, based on my training and
experience, I know that drug traffickers use cellular telephones to carry on their drug trafficking
activities. lndeed, in this case, not only did Barreras-Capo possess 13 cellular telephones, but he
admitted that he had been awaiting a telephone call with directions for the further redistribution
of the kilogram of cocaine. Thus, there is probable cause to believe that the thirteen cell phones
listed in paragraph 3 will contain evidence of drug trafficking

24. All of the thirteen cellular telephones listed in paragraph 3 of this affidavit are
currently in storage at the United States Postal Inspection Services Office within the Eastem
District of Pennsylvania, In my training and experience, I know that the thirteen cellular
telephones have been stored in a manner in which its contents are, to the extent material to this
investigation, in substantially the same state as they were when they first came into the
possession of the United States Postal Inspection Service,

25. Based on the foregoing, and consistent with Rule 41(e)(2)(B), the warrant I am
applying for a warrant that would permit the examination of each of the thirteen cellular
telephones listed in paragraph 3. The examination may require authorities to employ techniques,
including but not limited to computer-assisted scans of the entire medium, that might expose
many parts of the device to human inspection and in rare cases may cause damage in order to

extract the evidence described by the warrant.

Case 2:19-mj-00014 Document 1 Filed 01/04/19 Page 12 of 13

26. Based on the aforementioned factual information, your affiant respectfully

submits that there is probable cause to believe that within the items listed in Attachment A, there

may be found evidence of violations of federal law, including but not limited to, drug trafficking

and conspiracy to commit drug trafficking in violation of Title 21 USC §§ 841 and 846 and

related offenses As described in Attachment B, l seek authority to search for and seize:

1. All records from the searched device that relate to violations of 21 U.S.C. §§ 841, and

846:

a.

identifying information about contacts and associates such as contact lists
names addresses telephone numbers and identifying information To the
extent that persons are suppliers customers or other drug trafficking contacts
their identifying information is directly relevant to the investigation, Even if
not, however, persons who know or have had contact with Barreras-Capo will
provide a source of information about his movements activities and other
contacts

text messages emails and other communications To the extent that such
communications relate to sources or sales of drugs types amounts or prices
of drugs; or dates places and amounts of transactions they are directly
relevant to the investigation, Even if not, however, such communications will
help to establish Barreras-Capo’s activities movements and associates

All records reflecting or containing bank records checks credit card bills
account information, and other financial records To the extent that such
records constitute or evidence the receipt, expenditure, or concealment of the
proceeds of ,drug distribution, then they are directly relevant to the
investigation Even if not, however, they will help to track Barreras-Capo’s
financial transactions

Videos, and photographs If drug related they are directly relevant to the
investigation Otherwise, they will help to establish Barreras-Capo’s friends
associates and other contacts and well as his movements and activities

2. Evidence of user attribution showing who used or owned the searched device and the

times of that use and ownership, including texts emails messages as well as saved

user names and passwords cellular network provider/carrier information, user/owner

account information, calendar events contact lists SMS (short message service) &

MMS (Multimedia messaging service), call log details e-mail accounts intemet web

9

 

Case 2:19-mj-00014 Document 1 Filed 01/04/19 Page 13 of 13

browsing activity, GPS (Global .Positioning System) information, IP (Internet
Protocol) Connections user generated notes digital photographs video files audio
files user generated dictionaries wireless network connections sync files and
voicemails.

3. Location data including GPS records photographs purchase records emails and text
messages that indicate Barreras-Capo’s location at any particular time. To the extent
that such location information details Barreras-Capo’s location immediately before,
during, or immediately after a drug transaction, it is directly relevant to the
investigation, Otherwise, it is relevant to help establish Barreras-Capo’s movements

during the conspiracy period.

Kevin M. Voit
7 \ U.S. Postal Inspector

Sworn to before me this `/day
of January, 2019.

HoNoRABLE THOMAS J. R`o‘EI-ER
United States Magistrate Judge

 

10

